DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on March 10, 2022.  These drawings are acceptable.
Reasons for Allowance
3.	Claims 1-7, 9-15 and 17-20 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 9 and 17 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein a surface structure (23) which is dependent on a predefined main rotational direction of a rotor of the electric machine, is configured on a surface of the cooling cap (11) facing an inner region of the stator (1), the surface structure (23) is designed, in the case of operation of the rotor in the predefined main rotational direction, to discharge oil in an axial direction out of an air gap between the stator (1) and the rotor, and the rotor is mounted in the inner region (see fig. 3 below) -- in the combination as claimed.
Claims 2-7 are allowed due to dependence on claim 1.
Claims 10-15 are allowed due to dependence on claim 9.
Claims 18-20 are allowed due to dependence on claim 17.


    PNG
    media_image1.png
    439
    497
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/
Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834